DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite “the controller is configured to calculate the real-time velocity magnitude of the torch from a derivative of the torch positions along the third axis” (claim 5) and “the controller calculates the real-time velocity magnitude of the torch from a derivative of the torch positions along the third axis” (claim 18).  However, claim 1 recites “calculate a real-time velocity magnitude of the torch from the respective derivatives,” where the respective derivatives are understood to be along the first and second axes.  It is unclear if the “real-time velocity magnitude” in claim 5 is based on a derivative only along the third axis or based on derivatives along the first, second, or third axes.  For the purpose of the examination, claim 5 will be interpreted broadly as “the controller is configured to calculate the real-time velocity magnitude of the torch from at least one derivative of the torch positions along the first, second, or third axes,” and claim 18 will be interpreted broadly as “the controller calculates the real-time velocity magnitude of the torch from at least one derivative of the torch positions along the first, second, or third axes.”
Claim 9 recites “real-time velocity magnitudes” but it is unclear how multiple real-time velocity magnitudes are being calculated.  The examiner interpreted this limitation such that “real-time velocity magnitudes” cannot be multiple speeds over a series of time because they are calculated in “real-time.”  Instead, “real-time velocity magnitudes” is understood to mean multiple speeds in one instance of time.  Based on this understanding, it is unclear then which “real-time velocity magnitudes” are being claimed.  Does the claim require different speeds along all of the axes at one instance in time, e.g., speeds each along the x-, y-, and z-axes?  If so, then claim 12 is unclear.  Claim 12 requires “a reduction in the real-time velocity magnitudes of the torch.”  Does this mean that a reduction in all of the speeds along the x-axis, y-axis, and z-axis must take place (i.e., the torch not only slows in x-, y-directions but also decreases in the z-direction, i.e., the torch moves closer to the workpiece)?  For the purpose of the examination, the limitation will be interpreted as “real-time velocity magnitude” (interpreted this way also in claim 12).
Claim 19 recites the limitation “the step of extinguishing the plasma arc.”  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the examination, the limitation will be interpreted as “a step of extinguishing the plasma arc.”
Claims 10-14 are rejected based on their dependency to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Delzenne (US-20050077271-A1) in view of Warren et al. (US-6274842-B1) and Ames et al. (US-20170095877-A1).
Regarding claim 1, Delzenne teaches a plasma cutting system (“the invention concerns method and a system for plasma arc cutting of a workpiece,” abstract), comprising: 
a plasma cutting power supply (“electric current supply means,” para 0038; “voltage modulation means,” para 0050; construed such that by supplying both voltage and current that power is also provided) configured to provide a cutting current to a torch (“electric current supply means for supplying at least the torch with an electric current,” para 0038) to create a plasma arc (“voltage modulation means for modulating the plasma arc voltage,” para 0050); 
a controllable gas valve (a valve is not explicitly disclosed; “gas control means,” para 0040) for regulating at least one of a flow rate and a pressure of a plasma gas supplied to the torch (“gas control means for adjusting the flow rate or the pressure of the gas supplied to the torch,” para 0040; adjusting the gas pressure, as shown in figs 3-4 is construed a99s “regulating”); and 
a controller (“controller,” para 0090) operatively connected to the plasma cutting power supply to control a current level of the cutting current, and operatively connected to the controllable gas valve to adjust a valve position of the controllable gas valve (“the simultaneous and almost instantaneous variations in the parameters that determine the characteristics of the plasma jet, especially the cutting current, flow rate or pressure of the plasma gas and optionally of the shielding fluid, together with the plasma arc voltage, correspondingly with the variations in cutting speed relative to an initially programmed speed, are controlled automatically by a controller,” para 0090), wherein the controller is configured to: 
calculate a real-time velocity magnitude of the torch from the respective derivatives (“depending on the information about the variation in cutting speed delivered to it by the CNC machine or the tachymetric generators of the shaft actuators of the cutting machine,” para 0090; Delzenne does not explicitly disclose calculating the speed or the real-time velocity magnitude from the derivatives), and 
adjust the current level of the cutting current and the valve position of the controllable gas valve based on the calculated real-time velocity magnitude of the torch (“when the instantaneous cutting speed (Vi) becomes less than the initially programmed cutting speed (Vp), the kinetic energy (KE) is adjusted in step (b) by reducing the flow rate and/or the pressure of the plasma gas, and possibly of the shielding fluid, in combination (in correlation) with the variation in the mean value (Im) or rms value (Irms) of the cutting current,” para 0029; see also figs. 3-4, which shows a change in the speed (Vc) affects the current (Ic), the pressure (Pc), and the voltage (Up)).





Delzenne, figs. 3-4

    PNG
    media_image1.png
    361
    469
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    357
    471
    media_image2.png
    Greyscale

Delzenne does not explicitly disclose a controllable gas valve; receive real-time torch position information from a motion control system that controls positioning of the torch (although Delzenne teaches a “torch movement means” para 0043, “shaft actuators” para 0090, and “real-time correction,” abstract, Delzenne does not explicitly disclose receiving position information but instead “variations in cutting speed,” para 0090), wherein the real-time torch position information includes torch positions along a first axis and torch positions along a second axis that is perpendicular to the first axis, calculate respective derivatives from the torch positions along the first axis and the torch positions along the second axis, calculate a real-time velocity magnitude of the torch from the respective derivatives.
However, in the same field of endeavor of plasma cutting, Warren teaches wherein the controller (control unit 26, fig. 2) is configured to: 
receive real-time torch position information from a motion control system (X-axis actuator 22 and Y-axis actuator 24, fig. 2) that controls positioning of the torch (column 4, lines 25-30), wherein the real-time (“real-time basis,” column 6, line 18) torch position information includes torch positions along a first axis and torch positions along a second axis that is perpendicular to the first axis (“in such CNC systems, the X- and Y-axis actuators 22 and 24 typically provide output signals indicative of the X- and Y-positions of the torch, and these signals are communicated to the control unit 26 for purposes of feedback control of the actuators,” column 6, lines 25-29; see also fig. 2), 
calculate respective derivatives from the torch positions along the first axis and the torch positions along the second axis (“determining derivatives of the X- and Y-coordinates from the output signals of the actuators,” column 3, lines 16-18), 
calculate a real-time velocity magnitude of the torch from the respective derivatives (“the linear advance rate can also be determined from the derivatives,” column 3, lines 19-20).
Warren, fig. 2

    PNG
    media_image3.png
    423
    492
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the linear advance rate from derivatives calculated by using the output signals of the x-axis and y-axis actuators, in view of the teachings of Warren, by using the x-axis and y-axis actuators with feedback control, as taught by Warren, in lieu of the torch movement means, as taught by Delzenne, in order to determine various parameters including the slope of the cutting path, for the advantage of controlling the current in the cutting process so as to minimize the phenomenon of arc whipping, which results in the torch not following a desired cutting path accurately whenever the torch is moved along a nonlinear path, for the advantage of achieving improved conformance of the resulting cut surface to the desired cutting path (Warren, column 1, lines 45-63; column 3, lines 28-33; column 6, lines 29-32).
Delzenne/Warren do not explicitly disclose a controllable gas valve.
However, in the same field of endeavor of plasma cutting, Ames teaches a controllable gas valve (“programmable control valves,” para 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, programmable control valves, in view of the teachings of Ames, by using the programmable control valves, as taught by Ames, in lieu of the gas control means, as taught by Delzenne, in order to use valves with improved response times, on the order of about 5-40 milliseconds, which can improve the consistency of the torch operation, and because the control of the torch current levels and gas flow rates can be automated, for the advantage of optimizing the many inter-related variables that affect cutting operations (Ames, paras 0058 and 0061).
Regarding claim 2, Delzenne teaches wherein the current level of the cutting current (“Ic,” fig. 3) is reduced based on a reduction in the calculated real-time velocity magnitude of the torch (“Vc,” fig. 3; fig. 3 shows that a reduction in Vc correlates with a reduction in Ic during Z2; see also para 0086 for dependence on the “cutting speed,” construed as the magnitude of the velocity).
Regarding claim 3, Delzenne teaches wherein the current level of the cutting current (“Ic,” fig. 3) and the flow rate of the plasma gas supplied to the torch (“Pc,” fig. 3) are reduced based on a reduction in the calculated real-time velocity magnitude of the torch (“Vc,” fig. 3; fig. 3 shows a reduction in Ic and Pc correlated with a reduction in Vc during Z2; see also paras 0086-0087), and increased based on an increase in the calculated real-time velocity magnitude of the torch (reverse happens during Z3 in fig. 3; see also para 0089).
Regarding claim 4, Delzenne teaches wherein the controller maintains kerf consistency (problem of maintaining kerf consistency is taught in paras 0008, 0079 and illustrated in fig. 2, which Delzenne solves by modulating the thermal energy according to the cutting speed, para 0086) by reducing the current level of the cutting current as the torch approaches a corner portion of a part cut from a workpiece (in fig. 3, the reduction in current Ic takes place during Z2, which correlates with the part of the cut prior to the corner at EP in fig. 2).
Delzenne, fig. 2

    PNG
    media_image4.png
    332
    355
    media_image4.png
    Greyscale


Regarding claim 6, Delzenne teaches the invention as described above but does not explicitly disclose wherein the controller is further configured to extinguish the plasma arc to end a cutting operation by reducing the current level of the cutting current while an arc length of the plasma arc is simultaneously shortened by movement of the torch toward a workpiece.
However, in the same field of endeavor of plasma cutting, Ames teaches wherein the controller (“control system,” para 0102) is further configured to extinguish the plasma arc to end a cutting operation by reducing the current level of the cutting current (“the arc extinguishing sequence can include decreasing a plasma arc current,” para 0109) while an arc length of the plasma arc is simultaneously shortened by movement of the torch toward a workpiece (“as the plasma torch begins to leave the workpiece and move towards the void, the measured characteristic, or a change thereof, can indicate an increasing distance between the plasma arc torch and the arc attachment point where the plasma arc attaches to the workpiece,” para 0103; Applicant discloses moving downward in para 0038 of the Specification; similarly, Delzenne teaches detecting when the plasma torch moves downward toward a void and extinguishing the torch by reducing the current and the gas pressure in para 0107).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, rapidly decreasing the gas pressure and the current upon reaching a void in a workpiece, in view of the teachings of Ames, by monitoring the voltage to detect a void and decreasing the gas pressure and current, as taught by Ames, in the system for measuring the voltage to regulate the height, as taught by Delzenne, in order to predict when an undesired or inadvertent arc failure is about to occur by implementing an accelerated shut down sequence, for the advantage of improving the electrode life by minimizing the hafnium erosion of the electrode that can result during an inadvertent arc shut down (Ames, para 0107; Delzenne teaches using the voltage to regulate the height in paras 0014-0015).
Regarding claim 7, Delzenne teaches wherein the controller reduces the current level of the cutting current and the flow rate of the plasma gas supplied to the torch as the torch approaches a corner portion of a part cut from a workpiece (in fig. 3, the reduction in current Ic and the gas pressure Pc takes place during Z2, which correlates with the part of the cut prior to the corner at EP in fig. 2).
Regarding claim 8, Delzenne teaches wherein the controller increases the current level of the cutting current and the flow rate of the plasma gas supplied to the torch as the torch departs from the corner portion of the part cut from the workpiece (in fig. 3, the increase in current Ic and the gas pressure Pc takes place during Z3, which correlates with the part of the cut after the corner at EP in fig. 2).
Regarding claim 9, Delzenne teaches a plasma cutting system (“the invention concerns method and a system for plasma arc cutting of a workpiece,” abstract), comprising: 
a plasma cutting power supply (“electric current supply means,” para 0038; “voltage modulation means,” para 0050; construed such that by supplying both voltage and current that power is also provided) configured to provide a cutting current to a torch (“electric current supply means for supplying at least the torch with an electric current,” para 0038) to create a plasma arc (“voltage modulation means for modulating the plasma arc voltage,” para 0050); 
a controllable gas valve (a valve is not explicitly disclosed; “gas control means,” para 0040) for regulating at least one of a flow rate and a pressure of a plasma gas supplied to the torch (“gas control means for adjusting the flow rate or the pressure of the gas supplied to the torch,” para 0040; adjusting the gas pressure, as shown in figs 3-4 is construed a99s “regulating”); and 
a controller (“controller,” para 0090) operatively connected to the plasma cutting power supply to control a current level of the cutting current, and operatively connected to the controllable gas valve to adjust a valve position of the controllable gas valve (“the simultaneous and almost instantaneous variations in the parameters that determine the characteristics of the plasma jet, especially the cutting current, flow rate or pressure of the plasma gas and optionally of the shielding fluid, together with the plasma arc voltage, correspondingly with the variations in cutting speed relative to an initially programmed speed, are controlled automatically by a controller,” para 0090), wherein the controller is configured to: 
determine real-time velocity magnitude of the torch (“depending on the information about the variation in cutting speed delivered to it by the CNC machine or the tachymetric generators of the shaft actuators of the cutting machine,” para 0090; Delzenne does not explicitly disclose calculating the speed or the real-time velocity magnitude from the derivatives) when the corner portion of the part is cut from the workpiece (fig. 2 shows the cut around a corner EP; described in relation to fig. 3, para 0089), and 
maintain kerf consistency (problem of maintaining kerf consistency is taught in paras 0008, 0079 and illustrated in fig. 2, which Delzenne solves by modulating the thermal energy according to the cutting speed, para 0086) by adjusting, based on the determined real-time velocity magnitude (“Vc,” fig. 3) of the torch, the current level (“Ic,” fig. 3) of the cutting current and the valve position of the controllable gas valve (“Pc,” fig. 3) as the corner portion of the part is cut from the workpiece (“when the instantaneous cutting speed (Vi) becomes less than the initially programmed cutting speed (Vp), the kinetic energy (KE) is adjusted in step (b) by reducing the flow rate and/or the pressure of the plasma gas, and possibly of the shielding fluid, in combination (in correlation) with the variation in the mean value (Im) or rms value (Irms) of the cutting current,” para 0029; see also figs. 3-4, which shows a change in the speed (Vc) affects the current (Ic), the pressure (Pc), and the voltage (Up) during Z2 and Z3, as a cut is made around a corner EP, as shown in fig. 2).
Delzenne does not explicitly disclose a controllable gas valve; wherein the controller is configured to: receive real-time torch position information from a motion control system that adjusts velocity of the torch when cutting a corner portion of a part cut from a workpiece (although Delzenne teaches a “torch movement means” para 0043, “shaft actuators” para 0090, and “real-time correction,” abstract, Delzenne does not explicitly disclose receiving position information but instead “variations in cutting speed,” para 0090), calculate first derivatives from the real-time torch position information and determine real-time velocity magnitudes of the torch when the corner portion of the part is cut from the workpiece.
However, in the same field of endeavor of plasma cutting, Warren teaches wherein the controller (control unit 26, fig. 2) is configured to: 
receive real-time (“real-time basis,” column 6, line 18) torch position information (“in such CNC systems, the X- and Y-axis actuators 22 and 24 typically provide output signals indicative of the X- and Y-positions of the torch, and these signals are communicated to the control unit 26 for purposes of feedback control of the actuators,” column 6, lines 25-29; see also fig. 2) from a motion control system (X-axis actuator 22 and Y-axis actuator 24, fig. 2) that adjusts velocity of the torch (column 4, lines 25-30; “moving the torch” using actuators is construed as adjusting the velocity) when cutting a corner portion of a part cut from a workpiece (relying on Delzenne for teaching a corner cut; Warren teaches cutting a hole, which is shown in fig. 1; although Warren does not explicitly disclose cutting around a corner, Warren teaches the difficulty in following a nonlinear path of a cut, column 1, lines 59-62)
calculate first derivatives from the real-time torch position information (“determining derivatives of the X- and Y-coordinates from the output signals of the actuators,” column 3, lines 16-18) and determine real-time velocity magnitudes of the torch (“the linear advance rate can also be determined from the derivatives,” column 3, lines 19-20) when the corner portion of the part is cut from the workpiece (relying on Delzenne for teaching the cutting of a corner from a workpiece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the linear advance rate from derivatives calculated by using the output signals of the x-axis and y-axis actuators, in view of the teachings of Warren, by using the x-axis and y-axis actuators with feedback control, as taught by Warren, in lieu of the torch movement means, as taught by Delzenne, in order to determine various parameters including the slope of the cutting path, for the advantage of controlling the current in the cutting process so as to minimize the phenomenon of arc whipping, which results in the torch not following a desired cutting path accurately whenever the torch is moved along a nonlinear path, for the advantage of achieving improved conformance of the resulting cut surface to the desired cutting path (Warren, column 1, lines 45-63; column 3, lines 28-33; column 6, lines 29-32).
Delzenne/Warren do not explicitly disclose a controllable gas valve.
However, in the same field of endeavor of plasma cutting, Ames teaches a controllable gas valve (“programmable control valves,” para 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, programmable control valves, in view of the teachings of Ames, by using the programmable control valves, as taught by Ames, in lieu of the gas control means, as taught by Delzenne, in order to use valves with improved response times, on the order of about 5-40 milliseconds, which can improve the consistency of the torch operation, and because the control of the torch current levels and gas flow rates can be automated, for the advantage of optimizing the many inter-related variables that affect cutting operations (Ames, paras 0058 and 0061).
	Regarding claim 10, Delzenne teaches the invention as described above but does not explicitly disclose wherein the real-time torch position information includes torch positions along a first axis and torch positions along a second axis that is perpendicular to the first axis, and the controller is configured to calculate respective first derivatives from the torch positions along the first axis and the torch positions along the second axis.
However, in the same field of endeavor of plasma cutting, Warren teaches wherein the real-time torch position information includes torch positions along a first axis and torch positions along a second axis that is perpendicular to the first axis (“in such CNC systems, the X- and Y-axis actuators 22 and 24 typically provide output signals indicative of the X- and Y-positions of the torch, and these signals are communicated to the control unit 26 for purposes of feedback control of the actuators,” column 6, lines 25-29; see also fig. 2), and the controller is configured to calculate respective first derivatives from the torch positions along the first axis and the torch positions along the second axis (“determining derivatives of the X- and Y-coordinates from the output signals of the actuators,” column 3, lines 16-18)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the linear advance rate from derivatives calculated by using the output signals of the x-axis and y-axis actuators, in view of the teachings of Warren, by using the x-axis and y-axis actuators with feedback control, as taught by Warren, in lieu of the torch movement means, as taught by Delzenne, in order to determine various parameters including the slope of the cutting path, for the advantage of controlling the current in the cutting process so as to minimize the phenomenon of arc whipping, which results in the torch not following a desired cutting path accurately whenever the torch is moved along a nonlinear path, for the advantage of achieving improved conformance of the resulting cut surface to the desired cutting path (Warren, column 1, lines 45-63; column 3, lines 28-33; column 6, lines 29-32).
	Regarding claim 12, Delzenne teaches wherein the current level of the cutting current (“Ic,” fig. 3) and the flow rate of the plasma gas supplied to the torch (“Pc,” fig. 3) are reduced based on a reduction in the real-time velocity magnitude of the torch (“Vc,” fig. 3; fig. 3 shows a reduction in Ic and Pc correlated with a reduction in Vc during Z2; see also paras 0086-0087), and increased based on an increase in the real-time velocity magnitude of the torch (reverse happens during Z3 in fig. 3; see also para 0089).
	Regarding claim 13, Delzenne teaches wherein the controller reduces the current level of the cutting current and the flow rate of the plasma gas supplied to the torch as the torch approaches the corner portion of the part cut from the workpiece (in fig. 3, the reduction in current Ic and the gas pressure Pc takes place during Z2, which correlates with the part of the cut prior to the corner at EP in fig. 2).
	Regarding claim 14, Delzenne teaches wherein the controller increases the current level of the cutting current and the flow rate of the plasma gas supplied to the torch as the torch departs from the corner portion of the part cut from the workpiece (in fig. 3, the increase in current Ic and the gas pressure Pc takes place during Z3, which correlates with the part of the cut after the corner at EP in fig. 2).
	Regarding claim 15, Delzenne teaches a plasma cutting method (“the invention concerns method and a system for plasma arc cutting of a workpiece,” abstract), comprising the steps of: 
providing a plasma cutting system (“the invention concerns method and a system for plasma arc cutting of a workpiece,” abstract) comprising: 
a plasma cutting power supply (“electric current supply means,” para 0038; “voltage modulation means,” para 0050; construed such that by supplying both voltage and current that power is also provided) configured to provide a cutting current to a torch (“electric current supply means for supplying at least the torch with an electric current,” para 0038) to create a plasma arc (“voltage modulation means for modulating the plasma arc voltage,” para 0050); 
a controllable gas valve (a valve is not explicitly disclosed; “gas control means,” para 0040) for regulating at least one of a flow rate and a pressure of a plasma gas supplied to the torch (“gas control means for adjusting the flow rate or the pressure of the gas supplied to the torch,” para 0040; adjusting the gas pressure, as shown in figs 3-4 is construed a99s “regulating”); and 
a controller (“controller,” para 0090) operatively connected to the plasma cutting power supply to control a current level of the cutting current, and operatively connected to the controllable gas valve to adjust a valve position of the controllable gas valve (“the simultaneous and almost instantaneous variations in the parameters that determine the characteristics of the plasma jet, especially the cutting current, flow rate or pressure of the plasma gas and optionally of the shielding fluid, together with the plasma arc voltage, correspondingly with the variations in cutting speed relative to an initially programmed speed, are controlled automatically by a controller,” para 0090); 
receiving real-time torch position information from a motion control system that controls positioning of the torch (although Delzenne teaches a “torch movement means” para 0043, “shaft actuators” para 0090, and “real-time correction,” abstract, Delzenne does not explicitly disclose receiving position information but instead “variations in cutting speed,” para 0090);
calculating, by the controller, a real-time velocity magnitude of the torch from the respective derivatives (“depending on the information about the variation in cutting speed delivered to it by the CNC machine or the tachymetric generators of the shaft actuators of the cutting machine,” para 0090; Delzenne does not explicitly disclose calculating the speed or the real-time velocity magnitude from the derivatives); and 
adjusting the current level of the cutting current and the valve position of the controllable gas valve based on the calculated real-time velocity magnitude of the torch (“when the instantaneous cutting speed (Vi) becomes less than the initially programmed cutting speed (Vp), the kinetic energy (KE) is adjusted in step (b) by reducing the flow rate and/or the pressure of the plasma gas, and possibly of the shielding fluid, in combination (in correlation) with the variation in the mean value (Im) or rms value (Irms) of the cutting current,” para 0029; see also figs. 3-4, which shows a change in the speed (Vc) affects the current (Ic), the pressure (Pc), and the voltage (Up)).
Delzenne does not explicitly disclose a controllable gas valve; receiving real-time torch position information from a motion control system that controls positioning of the torch, wherein the real-time torch position information includes torch positions along a first axis and torch positions along a second axis that is perpendicular to the first axis; calculating, by the controller, respective derivatives from the torch positions along the first axis and the torch positions along the second axis; calculating, by the controller, a real-time velocity magnitude of the torch from the respective derivatives.
However, in the same field of endeavor of plasma cutting, Warren teaches receiving real-time torch position information from a motion control system (X-axis actuator 22 and Y-axis actuator 24, fig. 2) that controls positioning of the torch (column 4, lines 25-30), wherein the real-time (“real-time basis,” column 6, line 18) torch position information includes torch positions along a first axis and torch positions along a second axis that is perpendicular to the first axis (“in such CNC systems, the X- and Y-axis actuators 22 and 24 typically provide output signals indicative of the X- and Y-positions of the torch, and these signals are communicated to the control unit 26 for purposes of feedback control of the actuators,” column 6, lines 25-29; see also fig. 2); 
calculating, by the controller, respective derivatives from the torch positions along the first axis and the torch positions along the second axis (“determining derivatives of the X- and Y-coordinates from the output signals of the actuators,” column 3, lines 16-18); 
calculating, by the controller, a real-time velocity magnitude of the torch from the respective derivatives (“the linear advance rate can also be determined from the derivatives,” column 3, lines 19-20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the linear advance rate from derivatives calculated by using the output signals of the x-axis and y-axis actuators, in view of the teachings of Warren, by using the x-axis and y-axis actuators with feedback control, as taught by Warren, in lieu of the torch movement means, as taught by Delzenne, in order to determine various parameters including the slope of the cutting path, for the advantage of controlling the current in the cutting process so as to minimize the phenomenon of arc whipping, which results in the torch not following a desired cutting path accurately whenever the torch is moved along a nonlinear path, for the advantage of achieving improved conformance of the resulting cut surface to the desired cutting path (Warren, column 1, lines 45-63; column 3, lines 28-33; column 6, lines 29-32).
Delzenne/Warren do not explicitly disclose a controllable gas valve.
However, in the same field of endeavor of plasma cutting, Ames teaches a controllable gas valve (“programmable control valves,” para 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, programmable control valves, in view of the teachings of Ames, by using the programmable control valves, as taught by Ames, in lieu of the gas control means, as taught by Delzenne, in order to use valves with improved response times, on the order of about 5-40 milliseconds, which can improve the consistency of the torch operation, and because the control of the torch current levels and gas flow rates can be automated, for the advantage of optimizing the many inter-related variables that affect cutting operations (Ames, paras 0058 and 0061).
	Regarding claim 16, Delzenne teaches wherein the step of adjusting includes reducing the current level of the cutting current (“Ic,” fig. 3) and the flow rate of the plasma gas supplied to the torch (“Pc,” fig. 3) based on a reduction in the calculated real-time velocity magnitude of the torch (“Vc,” fig. 3; fig. 3 shows a reduction in Ic and Pc correlated with a reduction in Vc during Z2; see also paras 0086-0087), and increasing the current level of the cutting current and the flow rate of the plasma gas supplied to the torch based on an increase in the calculated real-time velocity magnitude of the torch (reverse happens during Z3 in fig. 3; see also para 0089).
	Regarding claim 17, Delzenne teaches wherein the controller maintains kerf consistency (problem of maintaining kerf consistency is taught in paras 0008, 0079 and illustrated in fig. 2, which Delzenne solves by modulating the thermal energy according to the cutting speed, para 0086) by reducing the current level of the cutting current as the torch approaches a corner portion of a part cut from a workpiece (in fig. 3, the reduction in current Ic takes place during Z2, which correlates with the part of the cut prior to the corner at EP in fig. 2).
	Regarding claim 20, Delzenne teaches wherein the step of adjusting includes reducing the current level of the cutting current and the flow rate of the plasma gas supplied to the torch as the torch approaches a corner portion of a part cut from a workpiece (in fig. 3, the reduction in current Ic and the gas pressure Pc takes place during Z2, which correlates with the part of the cut prior to the corner at EP in fig. 2).
	Regarding claim 21, Delzenne teaches wherein the step of adjusting includes increasing the current level of the cutting current and the flow rate of the plasma gas supplied to the torch as the torch departs from the corner portion of the part cut from the workpiece (in fig. 3, the increase in current Ic and the gas pressure Pc takes place during Z3, which correlates with the part of the cut after the corner at EP in fig. 2).
Claims 5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Delzenne (US-20050077271-A1) in view of Warren et al. (US-6274842-B1) and Ames et al. (US-20170095877-A1) as applied to claims 1 and 15 above and further in view of Picard et al. (US-6622058-B1).
Regarding claim 5, Delzenne teaches the invention as described above but does not explicitly disclose wherein the real-time torch position information includes torch positions along a third axis that is perpendicular to the first axis and the second axis, and the controller is configured to calculate the real-time velocity magnitude of the torch from at least one derivative of the torch positions along the first, second, or third axes.
However, in the same field of endeavor of plasma cutting, Warren teaches the controller (control unit 26, fig. 2) is configured to calculate the real-time velocity magnitude of the torch (“the linear advance rate can also be determined from the derivatives,” column 3, lines 19-20) from at least one derivative of the torch positions along the first, second, or third axes (“determining derivatives of the X- and Y-coordinates from the output signals of the actuators,” column 3, lines 16-18; Warren does not explicitly disclose calculating the derivative along a height direction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the linear advance rate from derivatives calculated by using the output signals of the x-axis and y-axis actuators, in view of the teachings of Warren, by using the x-axis and y-axis actuators with feedback control, as taught by Warren, in lieu of the torch movement means, as taught by Delzenne, in order to determine various parameters including the slope of the cutting path, for the advantage of controlling the current in the cutting process so as to minimize the phenomenon of arc whipping, which results in the torch not following a desired cutting path accurately whenever the torch is moved along a nonlinear path, for the advantage of achieving improved conformance of the resulting cut surface to the desired cutting path (Warren, column 1, lines 45-63; column 3, lines 28-33; column 6, lines 29-32).
Delzenne/Warren do not explicitly disclose wherein the real-time torch position information includes torch positions along a third axis that is perpendicular to the first axis and the second axis.
However, in the same field of endeavor of plasma cutting, Picard teaches wherein the real-time torch position information includes torch positions along a third axis (construed as the height of the plasma torch, fig. 13) that is perpendicular to the first axis and the second axis (“An encoder provided inside the motor 91 is in electrical communication with the CNC 12. The encoder provides location information from the slider 90 back to the CNC 12,” column 16, lines 21-24).

Picard, fig. 13

    PNG
    media_image5.png
    427
    543
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, a torch height control system with location feedback, in view of the teachings of Picard, by using lifter 90 and motor 91 that includes an encoder, as taught by Picard, to control the motorized Z-axis shaft in the plasma torch system, as taught by Delzenne, in order to use the location information provided by the encoder and voltage information provided by a voltage feedback card, in conjunction with a desired workpiece cut path programmed into a CNC, in order to change the standoff of the plasma arc torch, for the advantage of assessing when a voltage is outside of set voltage tolerances and stopping the operation or posting a fault message in response (Picard, column 16, lines 17-59; Delzenne teaches a motorized Z-axis shaft in para 0093 and regulating the height based on the voltage, paras 0013-0015).

Regarding claim 18, Delzenne teaches the invention as described above but does not explicitly disclose wherein the real-time torch position information includes torch positions along a third axis that is perpendicular to the first axis and the second axis, and the controller calculates the real-time velocity magnitude of the torch from at least one derivative of the torch positions along the first, second, or third axes.
However, in the same field of endeavor of plasma cutting, Warren teaches the controller (control unit 26, fig. 2) calculates the real-time velocity magnitude of the torch (“the linear advance rate can also be determined from the derivatives,” column 3, lines 19-20) from at least one derivative of the torch positions along the first, second, or third axes (“determining derivatives of the X- and Y-coordinates from the output signals of the actuators,” column 3, lines 16-18; Warren does not explicitly disclose calculating the derivative along a height direction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the linear advance rate from derivatives calculated by using the output signals of the x-axis and y-axis actuators, in view of the teachings of Warren, by using the x-axis and y-axis actuators with feedback control, as taught by Warren, in lieu of the torch movement means, as taught by Delzenne, in order to determine various parameters including the slope of the cutting path, for the advantage of controlling the current in the cutting process so as to minimize the phenomenon of arc whipping, which results in the torch not following a desired cutting path accurately whenever the torch is moved along a nonlinear path, for the advantage of achieving improved conformance of the resulting cut surface to the desired cutting path (Warren, column 1, lines 45-63; column 3, lines 28-33; column 6, lines 29-32).
Delzenne/Warren do not explicitly disclose wherein the real-time torch position information includes torch positions along a third axis that is perpendicular to the first axis and the second axis.
However, in the same field of endeavor of plasma cutting, Picard teaches wherein the real-time torch position information includes torch positions along a third axis (construed as the height of the plasma torch, fig. 13) that is perpendicular to the first axis and the second axis (“An encoder provided inside the motor 91 is in electrical communication with the CNC 12. The encoder provides location information from the slider 90 back to the CNC 12,” column 16, lines 21-24).
Regarding claim 19, Delzenne teaches the invention as described above but does not explicitly disclose further comprising a step of extinguishing the plasma arc to end a cutting operation by reducing the current level of the cutting current while an arc length of the plasma arc is simultaneously shortened by movement of the torch toward a workpiece.
However, in the same field of endeavor of plasma cutting, Ames teaches further comprising a step of extinguishing the plasma arc to end a cutting operation by reducing the current level of the cutting current (“the arc extinguishing sequence can include decreasing a plasma arc current,” para 0109) while an arc length of the plasma arc is simultaneously shortened by movement of the torch toward a workpiece (“as the plasma torch begins to leave the workpiece and move towards the void, the measured characteristic, or a change thereof, can indicate an increasing distance between the plasma arc torch and the arc attachment point where the plasma arc attaches to the workpiece,” para 0103; Applicant discloses moving downward in para 0038 of the Specification; similarly, Delzenne teaches detecting when the plasma torch moves downward toward a void and extinguishing the torch by reducing the current and the gas pressure in para 0107).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, rapidly decreasing the gas pressure and the current upon reaching a void in a workpiece, in view of the teachings of Ames, by monitoring the voltage to detect a void and decreasing the gas pressure and current, as taught by Ames, in the system for measuring the voltage to regulate the height, as taught by Delzenne, in order to predict when an undesired or inadvertent arc failure is about to occur by implementing an accelerated shut down sequence, for the advantage of improving the electrode life by minimizing the hafnium erosion of the electrode that can result during an inadvertent arc shut down (Ames, para 0107; Delzenne teaches using the voltage to regulate the height in paras 0014-0015).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Delzenne (US-20050077271-A1) in view of Warren et al. (US-6274842-B1) and Ames et al. (US-20170095877-A1) as applied to claims 1, 9, and 15 above and further in view of Passage et al. (US-6028287-A).
Delzenne teaches the invention as described above but does not explicitly disclose wherein the real-time torch position information includes torch positions along a first axis, torch positions along a second axis that is perpendicular to the first axis, and torch positions along a third axis that is perpendicular to the first axis and the second axis, and the controller is configured to calculate respective first derivatives from the torch positions along the first axis, the torch positions along the second axis, and the torch positions along the third axis.
	However, in the same field of endeavor of plasma cutting, Warren teaches wherein the real-time (“real-time basis,” column 6, line 18) torch position information includes torch positions along a first axis, torch positions along a second axis that is perpendicular to the first axis (“in such CNC systems, the X- and Y-axis actuators 22 and 24 typically provide output signals indicative of the X- and Y-positions of the torch, and these signals are communicated to the control unit 26 for purposes of feedback control of the actuators,” column 6, lines 25-29; see also fig. 2), and the controller is configured to calculate respective first derivatives from the torch positions along the first axis, the torch positions along the second axis (“determining derivatives of the X- and Y-coordinates from the output signals of the actuators,” column 3, lines 16-18).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the linear advance rate from derivatives calculated by using the output signals of the x-axis and y-axis actuators, in view of the teachings of Warren, by using the x-axis and y-axis actuators with feedback control, as taught by Warren, in lieu of the torch movement means, as taught by Delzenne, in order to determine various parameters including the slope of the cutting path, for the advantage of controlling the current in the cutting process so as to minimize the phenomenon of arc whipping, which results in the torch not following a desired cutting path accurately whenever the torch is moved along a nonlinear path, for the advantage of achieving improved conformance of the resulting cut surface to the desired cutting path (Warren, column 1, lines 45-63; column 3, lines 28-33; column 6, lines 29-32).
	Delzenne/Warren do not explicitly disclose wherein the real-time torch position information includes torch positions along a third axis that is perpendicular to the first axis and the second axis, and the controller is configured to calculate respective first derivatives from the torch positions along the third axis.
	However, in the same field of endeavor of plasma cutting, Passage teaches wherein the real-time torch position information includes torch positions along a third axis that is perpendicular to the first axis and the second axis (“As standoff height, h, decreases during the cut and the tip of the torch approaches the workpiece, measured arc voltage, VM, decreases correspondingly,” column 5, lines 8-10; construed such that by measuring the change in voltage, changes in the height can be calculated), and the controller (controller 24, fig. 1A) is configured to calculate respective first derivatives from the torch positions along the third axis (dV/dt is calculated in step 32b, fig. 4; construed such that by measuring the instantaneous change of voltage with respect to time, this calculation would correspond with the change of height with respect to time).

Passage, fig. 4

    PNG
    media_image6.png
    726
    495
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Delzenne to include, finding the slope of the measured arc voltage, in view of the teachings of Passage, by using the method for regulating the height, as taught by Passage, in the system for measuring the voltage to regulate the height, as taught by Delzenne, in order to detect when the slope of the voltage increases above a threshold, which may be indicative of entering a kerf crossing condition, so as to determine whether the z axis position should be maintained or overridden, for the advantage of readily detecting and accommodating kerf crossings and similar discontinuities (Passage, column 5, line 27-column 6, line 3; Delzenne references Passage in teaching the use of voltage to regulate the height in paras 0014-0015).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. (US-7087855-B2) teach a control unit for a plasma cutting apparatus that adjusts current and gas during the cutting of a hole.
Hino et al. (US-20090044909-A1) teach grounding the arc voltage to a metal plate instead of a workpiece.
Winn et al. (US-20150251267-A1) teach an integrated controller for a plasma torch.
Williams (US-9878392-B2) teaches adjusting the velocity during lead-ins and lead-outs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        7/21/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761